Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/8/2021 has been entered.

Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-6 and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ha (US 20090085178).

Regarding claim 1. (Currently Amended) Fig 24 of Ha discloses A semiconductor device package 2400, comprising: 
a substrate 2000 (see also for detail of Fig 22) comprising a circuit layer 206/1102, the substrate including a first surface (Fig 24: top surface) and a second surface (Fig 24: bottom surface) opposite to the first surface, 
wherein the substrate defines at least one cavity 1104 through the substrate, and at least one recess recessed (Fig 24: the recessed portion of the second surface of the substrate where the 206/1102 are exposed through the recess) from the second surface and partially exposing the circuit layer (Fig 24); 
a stacked structure 2204/1300 comprising: 
a first semiconductor die 2204 disposed on the first surface and electrically connected on the circuit layer (Fig 24: via 116); 
at least one second semiconductor die 1300 stacked on the first semiconductor die and electrically connected to the first semiconductor die (Fig 24), 
wherein the second semiconductor die is at least partially inserted into the cavity (Fig 24); and 
an encapsulation layer 118 (see also Fig 14 and Fig 16 for detail of 118) disposed in the cavity and at least encapsulating the second semiconductor die and at least a portion of a sidewall of the first semiconductor die (Fig 24), 


Regarding claim 2. (Original) Ha discloses The semiconductor device package of claim 1, wherein the recess includes a first lateral edge (Fig 24: the left side edge immediately adjacent to the edge of the left side protruded portion of 118) proximal to the cavity, and a first edge (Fig 24: the edge of the left side 118) of protruding portion of the encapsulation layer is substantially aligned with the first lateral edge of the recess (Fig 24).

Regarding claim 3. (Original) Ha discloses The semiconductor device package of claim 2, wherein the recess further includes a second lateral edge (Fig 24: the right side edge immediately adjacent to the edge of the right side protruded portion of 118) distal to the cavity, and the protruding portion is further disposed between the second lateral edge of the recess and a perimeter of the substrate (Fig 24).

Regarding claim 4. (Original) Ha discloses The semiconductor device package of claim 3, wherein a second edge (Fig 24: the edge of the right side 118) of protruding portion of the encapsulation layer is substantially aligned with the second lateral edge of the recess (Fig 24).



Regarding claim 6. (Original) Ha discloses The semiconductor device package of claim 1, further comprising a plurality of interconnection structures 204/206 disposed between the substrate and the first semiconductor die, and electrically connecting first semiconductor die to the circuit layer (Fig 24).

Regarding claim 13. (Original) Ha discloses The semiconductor device package of claim 1, wherein the circuit layer comprises a bonding pad 1102 partially exposed from the second surface through the recess (Fig 24), and the bonding pad partially overlapping with the protruding portion of the encapsulation layer in a vertical projection direction (Fig 24).

Regarding claim 14. (Currently Amended) Fig 25 of Ha discloses A semiconductor device package 2400, comprising:
a substrate 2000 (see also for detail of Fig 22) comprising a circuit layer 206, 
the substrate including a first surface (Fig 25: top surface) and a second surface (Fig 24: bottom surface), 
wherein the substrate defines at least one cavity 1104 through the substrate; 
a stacked structure 2204/1300 comprising: 

at least one second semiconductor die 1300 stacked on the first semiconductor die and electrically connected to the first semiconductor die (Fig 25), 
wherein the second semiconductor die is at least partially inserted into the cavity (Fig 25); and 
an encapsulation layer 118 (see also Fig 14 and Fig 16 for detail of 118) disposed in the cavity, at least entirely encapsulating the second semiconductor die and at least a portion of a sidewall of the first semiconductor die (Fig 25).

Regarding claim 15. (Original) Ha discloses The semiconductor device package of claim 14, wherein a surface of the encapsulation layer is substantially leveled with the second surface of the substrate (Fig 25).

Regarding claim 16. (Original) Ha discloses The semiconductor device package of claim 14, wherein the circuit layer comprises a bonding pad (Fig 25: see the 206) exposed from the second surface, and a surface of the bonding pad is substantially leveled with or recessed from the second surface (Fig 25).

Regarding claim 17. (Currently Amended) Ha discloses A method of manufacturing a semiconductor device package, comprising: 
receiving a substrate 2000 (see also for detail of Fig 22) defining a cavity 1104; 

bonding (Fig 25: wire bonded via 116) the first semiconductor die to a first surface (top surface) of the substrate with the second semiconductor die at least being partially inserted into the cavity (Fig 25); and 
filling a molding material 118 (see also Fig 14 and Fig 16 for detail of 118) in the cavity to form an encapsulation layer in the cavity to at least entirely encapsulate the second semiconductor die subsequent to bonding the first semiconductor die to the first surface of the substrate with the second semiconductor die at least being partially inserted into the cavity (Fig 25).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ha (US 20090085178) in view of Wang (US 20040164390).

Regarding claim 7. (Original) Ha discloses The semiconductor device package of claim 6 except wherein an active surface of the first semiconductor die faces an active 
However, Wang discloses an active surface 232 of the first semiconductor die 230 faces an active surface 252 of the second semiconductor die 250 (Fig 2/Fig 5), and the semiconductor device package further comprises a plurality of conductive structures 282/284 disposed between the active surface of the second semiconductor die and the active surface of the first semiconductor die (Fig 2/Fig 5), and electrically connecting the second semiconductor die to the first semiconductor die (Fig 2/Fig 5).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the device structure as disclosed by Wang within Ha’s device structure for the purpose of providing enhanced integration of multi-chip package structure with improved heat dissipation of the chips in the package.

Regarding claim 8. (Original) Ha in view of Wang discloses The semiconductor device package of claim 7 except wherein a melting point of the conductive structures is higher than a melting point of the interconnection structures.
However, the ordinary artisan would have recognized that it would have been obvious to make simple change of materials of the conductive structures and the interconnection structures as disclosed by Ha in view of Wang in order to satisfy the claimed limitations without departing from the spirit and scope of the invention as 

Regarding claim 9. (Original) Ha in view of Wang discloses The semiconductor device package of claim 7, Wang discloses further comprising an underfill layer 322 disposed between the active surface of the second semiconductor die and the active surface of the first semiconductor die, and surrounding the conductive structures (Fig 5).

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ha (US 20090085178) in view of Lin (US 20170207200).

Regarding claim 10. (Original) Ha discloses The semiconductor device package of claim 1, Ha discloses the semiconductor device package further comprises a plurality of bonding wires 116/906 electrically connecting the second semiconductor die to the first semiconductor die (Fig 25).
But Ha does not disclose wherein an active surface of the first semiconductor die faces a passive surface of the second semiconductor die.
However, Lin discloses an active surface (Fig 17: bottom surface of 61 because Lin discloses heat spreader on the inactive surface of device in [0094]) of the first semiconductor die 61 faces a passive surface (Fig 17, [0094]: top surface of 22) of the second semiconductor die.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the device structure as disclosed by 

Regarding claim 12. (Original) Ha discloses The semiconductor device package of claim 1 except wherein the at least one second semiconductor die comprises a plurality of second semiconductor dies stacked on each other.
However, Lin discloses the at least one second semiconductor die 22/27 comprises a plurality of second semiconductor dies 22/27 stacked on each other (Fig 17).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the device structure as disclosed by Lin within Ha’s device structure for the purpose of providing enhanced integration of multi-chip package structure.

Claims 11 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ha (US 20090085178) in view of Sato (US 20160081194).

Regarding claim 11. (Original) Ha discloses The semiconductor device package of claim 1 except wherein the at least one second semiconductor die comprises a plurality of second semiconductor dies disposed side by side on the first semiconductor die.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the device structure as disclosed by Sato within Ha’s device structure for the purpose of providing enhanced integration of multi-chip package structure.

Regarding claim 18. (Original) Ha discloses The method of claim 17 except further comprising: attaching a supporter to a second surface of the substrate to seal a bottom of the cavity; and filling the molding material in the cavity from the first surface of the substrate to form the encapsulation layer.
However, Sato discloses attaching (Fig 5A) a supporter 90 to a second surface (bottom surface) of the substrate to seal a bottom of the cavity (Fig 5A); and 
filling (Fig 7A) the molding material in the cavity from the first surface of the substrate to form the encapsulation layer (Fig 7A).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the device structure as disclosed by Sato within Ha’s device structure for the purpose of providing highly integrated multi-chip package structure.

Regarding claim 19. (Original) Ha in view of Sato discloses The method of claim 18, Sato discloses wherein the supporter comprises a flexible supporter ([0061]: PET 
forming the molding material between the second surface of the substrate and the flexible supporter (Fig 7A); 
removing (Fig 8A) the flexible supporter from the second surface of the substrate subsequent to filling the molding material in the cavity (Fig 8A); and 
partially (Fig 10A) removing the molding material and the substrate from the second surface to expose a circuit layer of the substrate (Fig 10A: see the area V3).

Regarding claim 20. (Original) Ha in view of Sato discloses The method of claim 18, Sato discloses wherein the supporter comprises a rigid supporter ([0061]: PET film), and the method further comprises: 
removing the rigid supporter from the second surface of the substrate subsequent to filling the molding material in the cavity (Fig 8A); and 
thinning the substrate from the second surface to expose a circuit layer of the substrate (Fig 9B: partially thinned to expose the circuit layer).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826